
	
		II
		110th CONGRESS
		1st Session
		S. 1165
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2007
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require Federal buildings to be designed, constructed,
		  and certified to meet, at a minimum, the Leadership in Energy and Environmental
		  Design green building rating standard identified as silver by the United States
		  Green Building Council, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Green Building Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)LEED silver
			 standardThe term LEED silver standard means the
			 Leadership in Energy and Environmental Design green building rating standard
			 identified as silver by the United States Green Building Council.
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Green building
			 standards for Federal buildings
			(a)RequirementExcept
			 as provided in subsection (b), a Federal building for which the design phase
			 for construction or major renovation is begun after the date of enactment of
			 this Act shall be designed, constructed, and certified to meet, at a minimum,
			 the LEED silver standard.
			(b)Determination of
			 impracticability
				(1)In
			 generalSubject to paragraph (3)(B), the requirement under
			 subsection (a) shall not apply to a Federal building if the head of the Federal
			 agency with jurisdiction over the Federal building, in accordance with the
			 factors described in paragraph (2), determines that compliance with the
			 requirement under subsection (a) would be impracticable.
				(2)Factors for
			 determinationIn determining whether compliance with the
			 requirement under subsection (a) would be impracticable, the head of the
			 Federal agency with jurisdiction over the Federal building shall
			 determine—
					(A)the quantity of
			 energy required by each activity carried out in the Federal building;
			 and
					(B)whether the
			 Federal building is used to carry out an activity relating to national
			 security.
					(3)Report
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, and annually thereafter, the head of each Federal agency shall
			 prepare and submit to the Secretary a report that includes a description of
			 each Federal building for which the head of the Agency with jurisdiction over
			 the Federal building determined that compliance with the requirement under
			 subsection (a) would be impracticable.
					(B)Review by
			 SecretaryNot later than 90 days after the date on which the
			 Secretary receives a report from a head of a Federal agency under subparagraph
			 (A), the Secretary shall review the report and notify the head of the Federal
			 agency on whether any Federal building described in the report submitted by the
			 head of the Federal agency shall be required to comply with the requirement
			 under subsection (a).
					(4)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall promulgate regulations to carry out this subsection.
				(c)Study
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall submit to Congress the results of a study
			 comparing—
					(A)the expected
			 energy savings resulting from the implementation of this section; with
					(B)energy savings
			 under all other Federal energy savings requirements.
					(2)InclusionThe
			 Secretary shall include in the report any recommendations for changes to
			 Federal law necessary to reduce or eliminate duplicative or inconsistent
			 Federal energy savings requirements.
				4.Storm water
			 runoff requirements for Federal development projectsThe sponsor of any development or
			 redevelopment project involving property with a footprint that exceeds 5,000
			 square feet and that is federally-owned or federally-financed shall use site
			 planning, design, construction, and maintenance strategies for the property to
			 maintain, to the maximum extent technically feasible, predevelopment hydrology
			 with regard to the temperature, rate, volume, and duration of flow.
		
